           Case 1:19-cv-02330-RDB Document 26-1 Filed 09/30/19 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                                   DISTRICT OF MARYLAND


Chambers of                                                         U.S. Courthouse-Chambers 5D
Richard D. Bennett                                                  101 W. Lombard Street
United States District Judge                                        Baltimore, MD 21201
Northern Division                                                   Tel: 410-962-3190
                                                                    Fax: 410-962-3177
MDD_RDBChambers@mdd.uscourts.gov


                                           September 30, 2019


TO COUNSEL OF RECORD

       Re:     Sirius Signal, LLC v. Weems & Plath, LLC
               Civil No: RDB-19-2330

Dear Counsel:

        Over the years many members of our bar have expressed concern about the obstacles
to timely, efficient, and inexpensive resolution of discovery disputes. These issues have now
been addressed by amendments to the Federal Rules of Civil Procedure which took effect on
December 1, 2015. Rule 26(b)(1) notes that discovery must be “proportional to the needs of the
case.” Specifically, Rule 16(b)(3)(B)(v) provides that before moving for an order relating to
discovery the moving party must request a conference with the court. This is consistent with a
policy which I have been following for several years. This policy shall be followed before the
filing of any motions relating to discovery disputes.

       In the event of a disagreement involving a discovery matter, counsel shall notify opposing
counsel of their intent to contact my chambers to request that I make myself available for a
telephone conference. Counsel requesting such a conference shall check the availability of all
counsel and then contact my chambers with their suggested dates and times. After a date and
time have been scheduled with the Court, it shall be the responsibility of counsel requesting the
conference to arrange and initiate the conference call at the prescribed time. I would not
anticipate that any conference call would take more than 30 minutes.

        Counsel involved in any such discovery disputes shall deliver to my chambers short
letters (not more than two pages) setting forth their respective positions not later than 5 p.m. on
the day prior to the scheduled telephone conference. This long-standing requirement for cases
assigned to me is reflected in Discovery Guideline 1.f of the Local Rules of this Court. Unless
specifically requested by counsel, there will generally not be a court reporter present and there
will not be an official record of the conference.

       I will do my best to resolve as many disputes as I can in this informal manner. If,
          Case 1:19-cv-02330-RDB Document 26-1 Filed 09/30/19 Page 2 of 2



Counsel of Record
Page 2


however, I determine that the issues require the filing of a motion and briefing, I will so advise
counsel. In that event, I will issue a formal ruling. As a general rule, I do not refer discovery
disputes to a Magistrate Judge of this Court.

       In order for this discovery dispute policy to be successful, it is imperative that counsel
exercise restraint. I simply do not have time to resolve each and every dispute that may arise
during the course of discovery. However, I recognize the great advantage the court can provide
in quickly resolving many discovery issues.

         Finally, recent amendments to the Federal Rules of Civil Procedure created new rules
governing discovery of electronically stored information (AESI@). You will note that the Scheduling
Order includes a deadline for a conference with respect to discovery of ESI.

                                           Sincerely,

                                            /s/

                                           Richard D. Bennett
                                           United States District Judge

RDB/klf
